          Case
           Case1:20-mc-00787-VEC
                1:20-mc-00787-VEC Document
                                   Document1-5
                                            3 Filed
                                               Filed12/22/20
                                                     12/22/20 Page
                                                               Page11ofof11



                   UNITED STATES DISTRICT COURT FOR
                                                             USDC SDNY
                  THE SOUTHERN DISTRICT OF NEW YORK
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
                                                             DOC #:
                                                             DATE FILED:12/22/2020
UNITED STATES OF AMERICA,
     Plaintiff,
                                       1:20-mc-787
                   v.
                                       (Originally Case No. 65-Civ.-2400)
ASSOCIATED AVIATION


                                                                       MEMO ENDORSED
UNDERWRITERS, et al.,
      Defendants.



                [PROPOSED] ORDER TERMINATING FINAL JUDGMENT


         The Court having received the motion of Plaintiff United States of America for

termination of the final judgment entered in the above-captioned case, and the Court having

considered all papers filed in connection with this motion, and the Court finding that it is

appropriate to terminate the final judgment, it is


         ORDERED, ADJUDGED, AND DECREED:
         That said final judgment is hereby terminated.




         12/22/2020
Dated:
                                                      United States District Court Judge
                                                      Southern District of New York




      The Court remains baffled as to why this effort to dismiss judgments that
      have been on the books for years and that are, so far as the Court can tell,
      neither helping nor harming competition, is a good expenditure of DOJ
      Antitrust attorney time or of judicial time. Nevertheless, the
      Government’s motion is granted.
